Citation Nr: 1021249	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. What initial rating is warranted for bilateral hearing 
loss from December 23, 2005, to May 18, 2006?

2. What rating is warranted for bilateral hearing loss from 
August 20, 2009?


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective July 28, 2005.

In a July 2007 rating decision, the RO granted a 10 percent 
evaluation for bilateral hearing loss, effective March 8, 
2007.  The Veteran indicated he was not satisfied, and 
continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he/she expressly indicates otherwise).

The Veteran noted in his March 2007 VA Form 9 that he wanted 
a hearing before the Board at the local RO.  In August 2007, 
however, he withdrew his request for a Board hearing.  See 38 
C.F.R. § 20.702(3) (2009).

In a December 2008 decision, the Board determined the 
Veteran's bilateral hearing loss most nearly approximated an 
initial 10 percent rating for the period from July 28 to 
December 22, 2005, and since May 19, 2006.  The initial 
rating warranted for the period from December 23, 2005, to 
May 18, 2006, was remanded the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
The AMC/RO completed the additional development as directed, 
denied an initial compensable rating for the period remanded, 
and returned the case to the Board for further appellate 
review.

The issue of entitlement to service connection for a sleep 
disorder or a disorder manifested by fatigue; and the issue 
of entitlement to an increased rating for posttraumatic 
stress disorder are raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  
 
The question what rating is warranted for bilateral hearing 
loss from August 20, 2009 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence shows that, for the period 
December 23, 2005, to May 18, 2006, the Veteran's bilateral 
hearing loss manifested no worse than at Roman Numeral Level 
IV in the right ear, and no worse than at Roman Numeral Level 
V in the left ear.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the requirements for an initial evaluation of 10 percent, but 
no higher, for bilateral hearing loss for the period December 
23, 2005, to May 18, 2006, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's 
compliance with VCAA notice requirements would serve no 
useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's bilateral hearing loss.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

As noted in the last remand, the December 23, 2005, VA 
audiological evaluation report appeared to be internally 
inconsistent with the other examination results of record.  
The August 18, 2005 report, showed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
45
50
55
LEFT
55
65
70
70


The average pure tone threshold was 49 decibels in the right 
ear and 65 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and of 72 percent in the left ear.  The audiologist 
indicated that the Veteran had moderate sensorineural hearing 
loss in the right ear and moderate/severe sensorineural 
hearing loss in the left ear.

The December 23, 2005 audiological evaluation report shows 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
85
LEFT
75
100
100
+105


The average pure tone threshold was 70 decibels in the right 
ear and 95+ decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear, and of 52 percent in the left ear.  The 
audiologist indicated that the Veteran had a moderate/severe 
sensorineural hearing loss in the right ear and a severe 
sensorineural hearing loss in the left ear.

The May 19, 2006 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
60
LEFT
50
55
60
70


The average pure tone threshold was 49 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in both 
ears.  The audiologist indicated that the Veteran had 
moderate sensorineural hearing loss in the right ear and 
moderate sensorineural hearing loss in the left ear.  

These three reports were completed by the same audiologist, 
Dr. DJA.  With an average pure tone threshold of 59 decibels 
in the left ear in the May 2006 report, Dr. DJA determined 
the Veteran's sensorineural hearing loss was moderate.  With 
an average pure tone threshold of 65 decibels in the left ear 
in the August 2005 report, which is 6 decibels higher, he 
determined the Veteran's sensorineural hearing loss was 
moderate/severe.  With an average pure tone threshold of 95+ 
decibels in the left ear in the December 2005 report, which 
is 30+ decibels higher than the August 2005 report, however, 
he determined it was severe.  The Board observed that, if the 
results were accurate, it seemed logical that such hearing 
loss in the left ear was profound.

Significantly, however, the December 2005 clinical findings 
were inconsistent with every other evaluation of record.  The 
August 2005 audiological evaluation established bilateral 
hearing loss that was 10 percent disabling.  The May 2006 VA 
audiological evaluation showed a bilateral hearing loss that 
was noncompensable.  The March 2007 VA audiological 
evaluation established bilateral hearing loss that was 10 
percent disabling.  Yet, the December 2005 VA audiological 
evaluation arguably suggested the Veteran's hearing loss was 
50 percent disabling.  Thus, in a matter of four months, the 
Veteran's hearing loss appeared to go from 10 percent 
disabling to 50 percent disabling, and then five months 
later, went to noncompensably disabling.  As these findings 
were contradictory clarification was in order.

The Board remanded with instructions that the examiner be 
asked for clarification. No additional examination was 
directed.  The January 2010 report notes the examiner 
reviewed the Veteran's examination results set forth above.  
He observed that thresholds represented the softest sounds a 
person can hear.  Clinically, the examiner noted, the 
threshold levels could vary +/- 5 decibels (db) and still be 
considered similar.  The examiner acknowledged that the 
December 2005 examination results exceeded that clinical 
variability, and that degree of variability rendered them 
spurious and did not fit with the general hearing levels 
obtained from the Veteran on other occasions.  As a result, 
the examiner opined that they should not be considered 
representative of the Veteran's organic hearing levels.

The examiner observed it would be highly speculative to 
attempt to determine why the December 2005 results were so 
significantly different from the results obtained before and 
after the December 2005 examination.  He did note two 
possibilities, however.  In light of the fact the Veteran 
experienced tinnitus bilaterally, it was possible the 
tinnitus was more distracting on the test date, causing a 
degree of threshold masking which increased threshold before 
the test tone could be perceived.  A second possibility was 
that since the December 2005 examination was for an increased 
rating, the Veteran's organic levels of hearing may have been 
exaggerated to some extent.  Nonetheless, since both 
possibilities were speculative, the examiner recommended that 
the December 2005 examination results be disregarded.  The 
examiner noted it was very unlikely the December 2005 
thresholds represented the Veteran's organic level of 
hearing.

As to why the Veteran's hearing loss was not assessed as 
profound, the examiner noted the category of a hearing loss 
was determined by an overall view of the patient's threshold 
and communication problems exhibited at the time of 
evaluation.  The examiner noted the Veteran's hearing loss 
was assessed as severe because many of the characteristic 
communication patterns associated with a profound hearing 
loss were not observed at the time of the evaluation.

The AMC/RO reviewed the examiner's recommendation that the 
December 2005 results be disregarded and determined the 
Veteran's hearing loss manifested at the noncompensable rate 
for the period December 23, 2005, to May 18, 2006.  

The Board, however, applies the same logic as applied in the 
2008 decision, where a compensable 10 percent rating was 
allowed for the initial period of the appeal period.  The 
issue which prompted the Board to remand for clarification 
was whether the Veteran's hearing loss was substantially 
worse during the term at issue than during other periods.  
The Board deems it unlikely the Veteran's hearing loss 
improved during a middle rating period.  Consequently, 
resolving reasonable doubt in the appellant's favor, the 
Veteran's bilateral hearing warrants a 10 percent rating for 
the period December 23, 2005, to May 18, 2006.  38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.85, Diagnostic Code 6100.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran's disability picture is contemplated by the 
rating schedule, as the very symptoms manifested by his 
bilateral hearing loss and discussed above are included in 
the schedular rating criteria.  There is nothing in the 
record to distinguish this case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  As a result, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

In reaching this decision the Board considered the doctrine 
of reasonable doubt and applied it where applicable.  Id.


ORDER

Entitlement to an initial evaluation not to exceed 10 percent 
for bilateral hearing loss for the period December 23, 2005, 
to May 18, 2006, is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As noted in the Board's December 2008 decision, this appeal 
stems from a rating decision assigning an initial rating for 
a bilateral hearing loss.  While the December 2008 decision 
addressed the question what rating was warranted for a 
bilateral hearing loss from May 19, 2006, since that December 
2008 decision the Veteran underwent an audiological 
examination on August 20, 2009.  Given the Board's appellate 
jurisdiction, the appeal continues and the Board cannot 
ignore that evidence.  

Unfortunately, while the March 2010 supplemental statement of 
the case listed that examination as an "adjudicative" 
action, nowhere in that document did the AMC/RO provide "a 
summary of the reasons for (their) decision" to deny an 
increased rating from August 20, 2009.  Cf. 38 U.S.C.A. § 
7105 (West 2002).  Indeed, the supplemental statement of the 
case did not even address the issue.  Hence, further 
development is required.

Accordingly, this case is REMANDED for the following action:

The AMC/RO must adjudicate the 
appellant's entitlement to an increased 
rating for bilateral hearing loss from 
August 20, 2009.  If the claim remains 
denied  us, the AMC/RO must issue a 
supplemental statement of the case which 
complies with the provisions of 38 
U.S.C.A. § 7105.  The appellant and his 
representative must then be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


